Citation Nr: 1222201	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine with annular tear at L4 (a "low back disability").



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 2004 to November 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida RO, which granted service connection for the Veteran's low back disability, rated 20 percent, effective from his separation from service.  His claims file is now in the jurisdiction of the Indianapolis, Indiana RO.


FINDING OF FACT

The Veteran's low back disability is not shown to be manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5243-5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a November 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 2006, January 2009, and March 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate to rate the Veteran's low back disability as they each included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  




Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The RO has evaluated the Veteran's service connected low back disability under Codes 5243-5237 as degenerative joint disease of the lumbar spine with annular tear at L4, consistent with the diagnosis on VA examination (hereinafter "low back disability").  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) and because that code provides for rating under alternate criteria in addition to those applicable to degenerative joint disease, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's service connected low back disability is indeed Code 5243.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula a 20 percent rating for thoracolumbar disc disease is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  The criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities, including but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Note 1 following the General Formula.  

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes requiring bed rest prescribed by a physician and treatment by a physician are shown (or alleged) in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

On September 2006 VA general medical examination, the Veteran reported that he had lost about three months of work in the previous 12 months due to his back problems.  He complained that the following problems began while he was in service: lumbar spine degenerative joint disease at L1-2, L2-3, L3-4, and L4-5; lumbosacral myofascial pain syndrome; annular tear at L4; and lumbar facet arthropathy.  He reported constant pain in the upper lumbar area and constant spasms in the left paraspinal region.  He reported that the pain worsened with bending; he described the back pain as a pressure that sharpened with bending.  He reported no radicular symptoms.  He described the intensity of the back pain as 7 out of 10, and 10 out of 10 with flare-ups.  His treatment consisted of tizanidine, Zydone, Lortab, Percocet, and Tylenol or Advil.  He reported having flare-ups at least once a month triggered by turning around or bending over; during the flare-ups, he had increased pain and additional limitation, and the flare-ups would last for two to three days.  He denied any numbness or weakness in the lower extremities or any bowel or bladder impairment.  He walked unaided but used a back brace with some relief.  He reported that he was able to walk about a quarter-mile but he could not walk more than 20 minutes.  He reported no unsteady gait and no history of falls.  His main reported limitation was that he could not stand long, could not bend, and could not engage in recreational activities; he reported that the back disability affected his driving, especially getting in and out of the car and driving long distances.  The effects on his occupation included limitations on going up and down stairs, bending, and twisting; but his work was flexible and he was on limited duty; he was able to sometimes go to a room and sit down.  He denied any incapacitating episodes with doctor-recommended bedrest; he reported that when he had flare-ups, he rested by himself or lied down and could not move.

On physical examination, the Veteran's posture and gait were normal and he used no ambulatory aids.  There was tenderness in the upper lumbar area but there was no palpable muscle spasm.  Forward flexion was to 55 degrees, extension was to 10 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 15 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 25 degrees.  There was pain on motion but no additional limitation on motion with repetitive use.  Regarding the Deluca provision, additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  Neurological evaluation was normal in that the Veteran's gait was normal, he was able to take a few steps on heel and toe walking (though he complained of moderate back pain) and he was able to squat halfway (with complaints of back pain.  X-rays of the lumbar spine showed no acute changes, slight straining of the lumbar spine on the lateral view which could be positional, and suggestion of minimal degenerative change in the facets at L5-S1.  The impression was degenerative joint disease of the lumbar spine.  It was noted that no records were available for review but an MRI in service showed degenerative joint disease and also annular tear at L4.  The examiner found that the Veteran had no radicular symptoms.

Based on these findings, the February 2007 rating decision on appeal granted service connection for the low back disability.  

April 2008 X-rays of the lumbosacral spine showed degenerative disc changes at the L3-4 level.

On June 2008 VA treatment, an MRI of the back showed some disc bulging.  Physical therapy was recommended for treatment.
On June 2008 private physical therapy treatment, the Veteran presented "with a diagnosis of lumbar radiculopathy".  He reported that, in 2006, he began having right lower extremity pain accompanying his back pain.  He reported pain of 3/10 progressing to 8/10 at times with aggravating factors including bending over and carrying heavy objects.  On physical examination, trunk flexion was "fingertips to floor" with increased pain throughout mid-range.  Extension was full but increased pain.  Right side bending increased pain.  Repeated flexion in standing increased pain.  Neurological exam for straight leg raising, slump test, and L3 stretch were all tight and increased lower back pain.  Deep tendon reflex for right knee jerk was diminished compared to left, and ankle jerk was equal to both sides.  The clinical impression was right radiculopathy above the knee.  Physical therapy was recommended.

In his August 2008 Form 9 substantive appeal, the Veteran stated that he had missed two to four weeks of work due to his back disability.  He stated that he could not engage in well-paying jobs, as such jobs were labor-intensive, and he could not stand or lift very much.

On August 2008 private physical therapy, the Veteran reported that his back continued to be sore and he had been doubling his pain medication to treat the symptoms.  On physical examination, there was pain on forward flexion, extension, and right side bending.  A lumbar stabilization program including mechanical traction and electrical stimulation was implemented to reduce pain.

On September 2008 private physical therapy, the Veteran reported that overall his back pian was 4/10 in severity, but if he twisted or moved wrong then it was aggravated to an 8/10 or worse.  On physical examination, there was pain with extension, right and left rotation, and left side bending of the lumbar spine, with the pain all located in the low back.  The Veteran reported that his pain was as low as 3/10 in severity some days, which was an improvement from the initial evaluation when the pain was constantly at 5/10 in severity.  

On January 2009 VA spine examination, it was noted that X-rays had shown degenerative arthritis and degenerative disc disease, and the Veteran had reportedly had an MRI the previous year showing a herniated lumbar disc.  The Veteran complained of continuous low back pain with some radiation and numbness at times down as far as the knee on the right side.  He reported a dull pressure sensation in the lower back, rating it from a 4 to a 10 on a scale of 1 to 10, with an intensity of 10 at the most severe.  He reported that he had had to seek emergency treatment due to the severity of his back pain at times.  He had been seen by pain management in service but he had not been able to seek further follow-up treatment since then.  He reported that he had taken Vicodin but was weaned off of it and was instead taking ibuprofen (which provided only limited improvement in pain).  He reported having three to four episodes of flare-ups per month, generally brought on by lifting, especially bending forward; he could lift up to 20 pounds without increased discomfort.  He reported having flare-ups from activities as simple as coughing, and at such times would have symptoms of moderate to marked severity, generally lasting from several hours to the rest of the day; the pain improved if he could lie down.  He denied any constitutional symptoms such as weight loss, fever, dizziness, visual disturbances, bowel or bladder dysfunction, erectile dysfunction, or malaise.  He was able to walk unaided; he did not use braces or assistive devices; he had not fallen.  He felt he could walk up to an hour on a level surface at a leisurely pace, and could drive for perhaps a half hour without increased discomfort; but sitting or standing for over a half hour (as well as putting on shoes and socks or getting in and out of a vehicle) resulted in increased discomfort.  He was no longer able to engage in recreational activities such as sports.  He denied having any incapacitating episodes in the previous 12 months.  He denied any other history of injury or direct trauma.  He performed activities of daily living independently but with difficulty.

On physical examination, there was diffuse tenderness with spasm in the Veteran's upper paralumbar areas.  Forward flexion was to 40 degrees with pain on three measurements, to a maximum of 50 degrees on three measurements.  Extension was to 15 degrees with pain at 15 degrees, and a maximum extension to 20 degrees on three measurements.  Left and right lateral flexion were each to 25 degrees with pain on three measurements and a maximum of 30 degrees bilaterally.  Left and right lateral rotation were to 30 degrees each, with pain at the 30 degree end point of left lateral rotation.  There was no weakness and no other areas of tenderness.  Despite the presence of muscle spasm, spinal contour remained preserved with normal gait.  No fixed deformity such as ankylosis was noted.  The straight leg raising test was negative bilaterally.  No non-organic physical signs were noted.  Neurological examination showed muscle strength and tone were full in each of the four extremities with no observed asymmetric atrophy of the extremities; no pathologic reflexes were noted.  Deep tendon reflexes were diminished throughout the extremities at -2 without asymmetry.  Previous X-rays from April 2008 showed degenerative disc change at the L3-L4 level.  The diagnosis was lumbar degenerative disc disease.

On March 2010 VA spine examination, the Veteran reported that he had more pain and more limited range of motion since the previous VA examination.  His treatment consisted of pain medication (morphine and ibuprofen, with poor response and side effects of weakness and nasal itching) and physical therapy, and he had received cortisone shots in 2009 that did not help.  He reported that he had leg pain and he had to rest his back more often due to back pain.  He complained of right lower extremity radiculopathy, chronic and gradual with onset in 2008; he reported that the right lower extremity pain was intermittent with remissions and was associated with the times that he used his back more.  He denied any history of urinary incontinence, urgency, retention, or frequency; fecal incontinence or obstipation; erectile dysfunction; numbness; paresthesias; or falls.  He reported nocturia with two voidings per night, leg or foot weakness, and unsteadiness.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain; the pain was constant, daily, moderate in severity, described as stabbing, located in the lumbar spine, and occurred all through the day and night; he reported that it radiated to the right lower extremity as a gnawing pain.  He reported severe weekly flare-ups of the back disability lasting 1 to 2 days and precipitated by bending over, repeated lifting, standing for a long time, walking a long distance, getting in and out of a car, and twisting the body.  The Veteran reported that when the pain is severe, he cannot move his back and has to stop and rest it; he restricted his usual activity due to chronic back pain.  He reported four incapacitating episodes of spine disease for the thoracolumbar spine in the previous year, each lasting for 4 days (though there was no notation of physician-prescribed bedrest).  The Veteran did not use any ambulatory aids or devices, and he reported that he was unable to walk more than a few yards at a time.  The Veteran reported that he was unemployed; he was fired from his job as a waiter because he could not do the job.

On physical examination, the Veteran's posture, head position, and gait were normal.  No abnormal spinal curvatures were noted, and there was no thoracolumbar spine ankylosis.  Spasm, guarding, pain with motion, and tenderness were noted to both sides of the thoracic sacrospinalis; atrophy and weakness were not noted.  The examiner opined that the muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  A detailed motor exam was fully normal (5/5) for all extremities tested, with no motor impairment or decreased muscle strength; muscle tone was normal with no atrophy.  A detailed sensory exam showed only impaired pinprick, light touch, and position to the left lower extremity, each in the vicinity of a linear surgical scar to the medial aspect of the left knee; the right lower extremity showed no sensory impairment.  On active range of motion testing, flexion was from 0 to 50 degrees, extension was from 0 to 25 degrees, left and right lateral flexion were each from 0 to 30 degrees, and left and right lateral rotation were each from 0 to 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, with no additional limitations after three repetitions of range of motion.  Lasegue's sign was negative.  On straight leg raising, there was pain in a neutral position that was exacerbated by flexion of both knees and hips, the left side was made worse by adduction and external rotation, and the right side was made worse by abduction.  X-rays showed degenerative changes of the lower lumbar spine with degenerative disc disease at L3-L4.  A June 2008 MRI of the lumbosacral spine showed degenerative disc disease with disc bulge involving T11-T12 through the L5-S1 levels, a suggestion of a mild central disc protrusion at the L5-S1 level, and facet arthritis at the L1-2 through L5-S1 level.  Regarding neurological impairment, the Veteran reported right-sided sciatic pain, though 90 percent of the pain was in his back and not the leg.  EMG testing for lumbar radiculopathy of the lower extremities showed no electrodiagnostic evidence of lumbar radiculopathy.

The March 2010 VA examiner opined that the Veteran's incapacitating episodes are due to intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbosacral spine.  The examiner noted that EMG testing did not demonstrate right sided sciatica, with the Veteran's reports that his pain was located predominantly in his back and buttock.  The examiner opined that there was no real evidence of radiculopathy on examination, as right buttock pain was generally not considered radiculopathy, and the Veteran otherwise described intermittent symptoms of pain in the right buttock.  Th examiner noted that all disc bulges shown on MRI were mild with no evidence of herniation or spinal canal stenosis.

On October 2010 VA treatment, the Veteran requested a letter stating that he was taking methadone for back pain but had recently been changed to morphine.

Additional VA and private treatment records from separation from service through October 2010 show symptomatology largely similar to that shown on the VA examinations described above.

While the Veteran has reported chronic back pain and stiffness, at no time is there evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the low back disability throughout the evaluation period fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  While the Veteran has reported that he has had up to four incapacitating episodes in one year lasting four days each, there is no evidence (and the Veteran does not allege otherwise) that he was ever placed on bedrest prescribed by a physician for his low back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

Notably, neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula, addressed above).  The Board notes the Veteran's reports that he experiences radiating pain down the right leg, and evaluation for such was requested by the RO.  However, on March 2010 VA neurological examination, there was no evidence of radiculopathy, and no other neurological manifestations were noted or alleged.  Therefore, a separate rating for neurological manifestations of the low back disability is not warranted.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's low back disability exceeded what is encompassed by the 20 percent rating assigned, and therefore a "staged" increased rating is not warranted.  

The Board has also considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, comparing the manifestations and associated impairment of the Veteran's low back disability shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and that consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, the Veteran reported on March 2010 VA psychiatric evaluation that he was currently unemployed; that he had lost a previous position with a retailer because the employer went out of business, and that he left subsequent employment as a waiter because he could not tolerate the demands of that position; and that he was looking for work and had applied for vocational rehabilitation.  While such information suggests that his employment options may be restricted to the less strenuous (and perhaps sedentary) types of employment, the disability picture presented does not suggest that he is unemployable due to the back disability, and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 20 percent for low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


